UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7915


DAMON EMANUEL ELLIOTT,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02931-PJM)


Submitted:   February 21, 2013             Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damon      Emanuel   Elliott     appeals     the   district       court’s

order denying relief on his motion filed pursuant to the All

Writs Act, 28 U.S.C. § 1651 (2006).                We have reviewed the record

and   find    no     reversible    error.       Accordingly,      while     we    grant

Elliott leave to proceed in forma pauperis on appeal, we affirm

for the reasons stated by the district court.                    Elliott v. United

States,      No.    8:12-cv-02931-PJM        (D.   Md.    Oct.   22,     2012).      We

dispense      with       oral   argument     because      the    facts    and     legal

contentions        are   adequately   presented      in    the   materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2